SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1206
KA 14-00754
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                              ORDER

HORACE BETTS, III, DEFENDANT-APPELLANT.


MICHAEL JOS. WITMER, ROCHESTER, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment     of the Ontario County Court (Frederick G.
Reed, A.J.), rendered March     6, 2014. The judgment convicted
defendant, upon his plea of     guilty, of criminal possession of a
controlled substance in the     first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    December 23, 2016                       Frances E. Cafarell
                                                    Clerk of the Court